Citation Nr: 0523830	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1942 to 
September 1944.  He died in February 1996.  The appellant is 
his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating action denying service connection for the cause 
of the veteran's death on the grounds that new and material 
evidence to reopen the claim had not been received.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for the cause of the 
veteran's death by rating action of April 1996; the appellant 
was notified of that determination by letter of May 1996, but 
she did not appeal.

3.  Any additional evidence received since the April 1996 
rating action is cumulative and redundant of evidence 
previously of record, and it neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death, nor 
raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The evidence received since the April 1996 rating action 
denying service connection for the cause of the veteran's 
death is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.            
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the June 2002 RO letter, the January 2003 rating 
action, the two March 2003 RO letters, the February 2004 
Statement of the Case (SOC), and the May 2004 RO letter, the 
appellant was variously notified of the law and regulations 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate her claim, and the evidence 
that had been considered in connection with her appeal.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the June 2002 and March 2003 RO letters and the 
SOC variously informed the appellant of what the evidence had 
to show to establish entitlement to the benefit she sought; 
what information or evidence the VA still needed from her; 
what evidence the VA had retrieved and considered in her 
claim; what evidence she had to furnish; what she had to do 
to obtain assistance from the VA in connection with her 
appeal; and that the VA would make reasonable efforts to help 
her get evidence necessary to support her claim, such as 
medical records (including private medical records), if she 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2002 and 2003 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified her that she could help with her claim by informing 
the VA of any additional information or evidence that she 
wanted it to try to obtain for her, where to send additional 
evidence or information concerning her appeal, and where she 
could request assistance if needed.  The latter 2002 and 2003 
RO letters specifically notified the appellant to furnish any 
medical records supporting her claim that she had.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a claimant of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that the VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, duty to assist letters strictly meeting the 
VCAA's notice requirements were furnished to the appellant in 
June 2002 and March 2003, prior to each of the January 2003 
(rating action) and February 2004 (SOC) RO determinations on 
appeal.  

As indicated above, the rating action, several RO letters, 
and SOC issued between 2002 and 2004 have repeatedly 
explained to the appellant what was needed to substantiate 
her claim.  Additionally, the Board finds that all necessary 
action on the claim currently under consideration has been 
accomplished.  The RO has made all necessary and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

Analysis

The veteran died in February 1996.  The certificate of death 
noted that the immediate cause of the veteran's death was 
cardiopulmonary arrest; no disability was listed as leading 
to the immediate cause.  At the time of the veteran's death, 
service connection was in effect for a conversion-type 
hysterical neurosis, evaluated as 50% disabling.

By rating action of April 1996, the RO denied service 
connection for the cause of the veteran's death.  The 
evidence considered at that time included the veteran's 
service medical records, which were negative for any 
cardiopulmonary disease.  Post service, VA medical records 
from October 1944 to June 1965 were also negative for 
pertinent cardiopulmonary pathology.  The first evidence of 
any pulmonary disease was the obstructive emphysema diagnosed 
at the Union Hospital in February 1967, more than 22 years 
post service, and there was no medical nexus made between 
that disorder and the veteran's military service.  The first 
evidence of any cardiovascular disease was the hypertension 
diagnosed at the Union Hospital in March and April 1970, more 
than 25 years post service, and there was no medical nexus 
made between that disorder and the veteran's military 
service.  Subsequent private and VA medical records show 
treatment of the veteran for several disabilities including 
angina pectoris, bacterial bronchitis, and a history of 
idiopathic pericarditis by W. Graff, M.D., in March and April 
1977, but there was no medical nexus made between those 
disorders and the veteran's military service.  The appellant 
was notified of the April 1996 determination by letter of May 
1996, but she did not appeal.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

With respect to attempts to reopen previously denied claims 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The last 
final denial pertinent to the claim for service connection 
for the cause of the veteran's death was that by the April 
1996 rating action.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, no additional medical evidence has been added 
to the record since the final April 1996 rating action.  No 
additional evidence has been received that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death, or 
raises a reasonable possibility of substantiating the claim.    

As new and material evidence has not been received, the 
previously denied claim for service connection for the cause 
of the veteran's death is not reopened, and the appeal is 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.



	                        
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


